Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 8, between the words “foam obtained” in the first line, add the word “is”. 

Information Disclosure Statement
NPL items 2 and 3 in the IDS submitted 12/20/19 have not been considered because there is no English summary of the items provided. Although the items are cursorily mentioned in the specification (Background of the Invention), this does not rise to the requirement set forth in MPEP section 609.04(a) III which states a concise explanation of the relevance of the art must be presented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a foamable composition, a method of making a foam and a foam from a composition comprising an aminoguanidine salt with oxalic acid. As stated in the rejection of the parent application, the art JP 48030673, cited in the IDS, is not applied as prior art. Applicant's provided machine translation of the document describes aminoguanidine formate, not aminoguanidine oxalate as claimed. While abstracts for this document in 

Close but inapplicable art includes US 20080251169 by Nicolich et al, which describes aminoguanidium as a cation and oxalate as an anion for an explosive (paragraph 64). An explosive is not considered a “foamable composition”. 

Other inapplicable art includes US 20170121429 which describes aminoguanidine oxalate as part of a rubber composition. MPEP section 2153.01(a) states that Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. US 20170121429 has priority less than a year before instant and only names instant inventors; therefore it is not applied as art. 

Aminoguanidine derivatives are mentioned as a hardener in an epoxy foam in US 20120055631 (paragraph 52) but there is not motivation to change this into specifically aminoguanidine oxalate, since aminoguanidine oxalate appears to be rarely used. 

Since the foamable composition is allowable, the method of foaming and the resultant foam are also allowable. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766